 L. J. WILLIAMS LUMBER COMPANY635retain jurisdiction of the matter so as to permit it to amend, interpret, or applythe remedial order, as circumstances not presently foreseeable may require.It having been found that the unfair labor practices interfered' with the em-ployees' free choice in the election of September 15, 1949, it will consequently berecommended that the election be set aside.Upon the basis of the above findings of fact and upon the entire record inthe case, I make the following-CONCLUSIONS OF LAW1.Retail Clerks International Association, AFL, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1),of the Act.3.The aforesaid unfair labor practices are unfair, labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.4.The Respondent did not engage in the following unfair labor practices :(a) Interrogation of employees concerning union affiliation. ;(b)Threatening *employees with discharge if they joined, assisted, or votedfor the R. C. I. A.(c)Withholding September 1949 periodic wage increases.(d)Failing and refusing to advise employees whether they would receivethe February and September wage increases if the R. C. I. A. won the election.(e)Stating to employees that the Respondent would not bargain with theR. C. I. A.[Recommended Order omitted from publication in this volume.]L. J. WILLIAMS, D/B/A, L. J. WILLIAMS LUMBER COMPANY AND ADAW. WILLIAMS D/B/A VARNVILLE WOOD PRODUCTS COMPANYandPLYWOOD AND VENEER WORKERS LOCAL UNIONSNo. 3130 AND 3135,UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,A. F. L.Case No. 10-CA-993. October2, 1951Supplemental Decision and OrderOn April 24, 1951, the Board issued its Decision and Order 1 in theabove-entitled proceeding, finding, among other things, that by evict-ing James Henderson from a rent-free house,2 the Respondents dis-criminated with respect to his hire or tenure of employment to dis-courage membership in the Union, in violation of Section 8 (a) (3) of193 NLRB 1672.2 In its Decision, the Board inadvertently referred to the house from which Hendersonwas evicted as being "company-owned." The record shows that the house in question wasnot owned by the Respondents at the time of the eviction ; that the house had been ownedby the Respondents but had been sold to a third party, and that, at the time of theeviction and thereafter, the Respondents were acting in a managerial capacity as care-takers of the house96 NLRB 82. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act, thereby interfering with, restraining, and coercing employeesin the exercise of the rights guaranteed in Section 7 of the Act, inviolation of Section 8 *(a) (1) thereof.In fact, the complaint alleged that the Respondents violated Section8 (a) (1) of the Act by evicting Henderson, and did not allege thatsuch conduct violated Section 8 (a) (3).According, we shall amendour Decision and Order by eliminating our'finding that the Respond-ents violated Section 8 (a) (3) with respect to Henderson's eviction.However, under all the circumstances, there can be no question, and wehereby find, that the Respondents interfered with, restrained, andcoerced their employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, in violation of Section 8 (a) (1) thereof, by evictingHenderson from a rent-free house.Moreover, even though Respond-ent's conduct in evicting Henderson be viewed, because of the limitedscope of the complaint, solely as a violation of Section 8 (a) (1)effectuation of the policies of the Act would require the remedy here-tofore prescribed in the Decision and Order.To remedy the unfair labor practice resulting from Henderson'seviction, the Board ordered the Respondents to offer Henderson im-mediate occupancy of his former, or equivalent, living quarters, butonly in the event that Henderson has, since the date of the hearing inthis case, been reemployed by the Respondents and is currently in theiremploy.The Board, however, did not indicate in its Decision whenthe Respondents' obligation to offer such living quarters, as statedabove, shall terminate.To clarify our remedial provision, we herebydirect the Respondents to offer Henderson immediate occupancy of hisformer, or equivalent, living quarters but only in the event that he hasbeen reemployed and was currently employed by the Respondents asof the date of the original Decision and Order. In any event, afterreemployment, the Respondents' obligation to furnish living quartersto Henderson shall terminate whenever Henderson ceases to be an em-ployee of the Respondents.In the Decision and Order, the Board also found that the Respond-ents violated Section 8 (a) (3) of the Act by discontinuing certainweekly payments of $15 to Henderson, representing payments forservices in transporting employees to and from the Respondents' mill,and adopted the Trial Examiner's recommendations with respect tothe remedy for the discontinuance of such payments.Noting thatthere was "hearsay testimony introduced at the hearing tending toshow that Henderson, contrary to his arrangement with the Respond-ents, had charged the individual employees whom he transported aweekly stipend for that purpose," the Trial Examiner recommendedthat the Respondents reimburse those employees who were transported L. J. WILLIAMS LUMBER COMPANY637to the mill by Henderson for any payments which they have made toHenderson for that service and pay the balance of the remunerationwhich Henderson lost after January 12, 1950, by reason of the Respond-ents' discriminatory withdrawal of the $15 weekly payments to Hen-derson.The Trial Examiner, however, did not clearly indicate in hisIntermediate Report as to when the period of reimbursement shallbegin and end. To clarify our remedial provision, we shall amend ourDecision and Order by directing the Respondents to pay Hendersonthe $15 weekly payments that he normally would have received, absentthe discrimination, from January 12, 1950, the date of discrimination,to the date when the Respondents ceased or shall cease such discrimina-tion, deducting therefrom the amounts, if any, paid by employees toHenderson for transportation services furnished during such period,and to pay the amounts so deducted to the respective employees,,ifany, who made such payments to Henderson.OrderIT Is HEREBY- ORDERED that our Decision and Order, appearing inVolume 93, at page 1672, in the above-entitled case be, and the same is,hereby amended, as follows :(1)By striking in its entirety the last paragraph beginning on page1676, and inserting, in lieu thereof, the following :Under the circumstances, we find that, by discontinuing theweekly payments of $15 to Henderson for transporting employees,the Respondents discriminated with respect to his hire or tenureof employment to discourage membership in the Union, in viola-tion of Section 8 (a) (3) of the Act, and interfered with, re-strained, and coerced employees in the exercise of the rights guar-anteed in Section 7 of the Act, in violation of Section 8 (a) (1)thereof.We also find that, by evicting Henderson from a rent-free house, the Respondents interfered with, restrained, andcoerced employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, in violation of Section 8 (a) (1) thereof.(2)By striking the last three lines of the first paragraph in thesection entitled "The Remedy," on page 1677, and inserting, in lieuthereof, the following :quarters only in the event that Henderson has, since the date ofthe hearing in this case, been reemployed by the Respondents andis currently in their employ as of the date of this original Decisionand Order. In any event, after reemployment, the'Respondents'obligation to furnish living quarters to Henderson shall terminatewhenever Henderson ceases to be an employee of the Respondents. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3)By inserting between the first and second paragraphs of thesection entitled "The Remedy," on page 1677, the followingas a sepa-rate paragraph :We shall require the Respondents to pay Henderson the $15weekly payments that lie normally would have received,absentthe discrimination, from January 12, 1950, the date of discrimina-tion, to the date when the Respondents ceased or shall cease suchdiscrimination, deducting therefrom the amounts, if any, paid byemployees to Henderson for transportationservicesfurnishedduring such period, and pay the amounts so deducted to the re-spective employees, if any, who made such payments to Henderson.(4)By inserting in paragraph 2 (d) of the Order, on page 1678,after the words "Intermediate Report," the words "and of theDecision."CHAIRMAN HERZOG and MEMBER MuRDooK took no part in the con-sideration of the above Supplemental Decision and Order.AMERICAN CAR AND FOUNDRY COMPANYandAMERICAN CAR ANDFOUNDRY PROTECTIVE ASSOCIATION, LOCAL 10, AFFILIATED WITHINTERNATIONAL GUARDS UNION OF AMERICA, PETITIONER.CaseNo. 4-RC-1209.1 October 4,1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harold X. Summers, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.1With the permission of the Regional Director,United Steelworkers of America, CIO,the petitioner in Case No.4-RC-1195 withdrew its petition in that case and intervenedin the present case.2The motion of the Employer and the Intervenor,United Steelworkers of America,CIO, to dismiss the petition on the ground,inter alia,that the employees involved arenot guards within the meaning of the Act is granted for the reasons set forth hereinafter.In view of our disposition of the case,the Employer'smotion made after the hearingto incorporate in the record an affidavit setting forth additional facts as to the reassign-ment of the employees involved in this proceeding is hereby denied.96 NLRB No. 86.